—Judgment, Supreme Court, New York County (McLaughlin, J.), entered on March 1, 1982, unanimously reversed, on the law and the facts, and a new trial ordered on the issue of damages only, without costs and without disbursements, unless plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $65,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so *763stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Ross, J. P., Carro, Silverman, Bloom and Milonas, JJ.